Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 7/28/2022.
Claims 1-2 and 4-18 are pending. Claim 3 has been canceled. Claims 6, 8 and 15-18 have been withdrawn. Claims 1 and 4 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2019/0057924 A1 (Kim’924, cited in IDS filed 8/19/2020).

    PNG
    media_image1.png
    562
    1315
    media_image1.png
    Greyscale

In re claim 1, Kim’924 teaches (e.g. FIGs. 9-10) an electronic device module, comprising: 
a substrate 10; 
a heating element 1a mounted on a first surface of the substrate 10; 
a heat radiating portion 30 coupled to one surface of the heating element 1a; 
a signal transmission portion 20 mounted on the first surface of the substrate 10 and configured to electrically connect the substrate externally (see FIG. 10); and 
a sealing portion 50 sealing the heating element 1a, the heat radiating portion 34,34a, and the signal transmission portion 20; and
connection terminals 23,24 configured to electrically connect the signal transmission portion (e.g. upper portion of 23 in FIG. 9 contacting substrate 10) externally,
wherein the heat radiating portion 30 comprises: 
a heat transfer portion 32 having an area larger than an area of the heating element 1a (see FIGs. 7-9); and 
a heat release portion 34a protruding from one surface of the heat transfer portion 32, the heat release portion 34a having an area smaller than the area of the heat transfer portion 32 and having an exposed surface coplanar with an external surface of the sealing portion 50 (FIG. 9 shows 34a is coplanar with sealing portion 50),
wherein the connection terminals 23,24 each comprise a first connection terminal (e.g. lower portion of 23 in FIG. 9 contacting 24) disposed in the sealing portion 50 and bonded to the signal transmission portion (upper portion of 23 in FIG. 9), and a second connection terminal 24 disposed externally of the sealing portion 50 and bonded to the first connection terminal (lower portion of 23 in FIG. 9).

In re claim 2, Kim’924 discloses (e.g. FIG. 9) wherein the heat transfer portion 32 is formed in a flat plate shape or a block shape (¶ 70), and is formed of a metal material (¶ 72).

In re claim 4, Kim’924 discloses (see FIG. 9 annotated above) wherein a bonding surface of the first connection terminal (lower portion of 23) and the second connection terminal 24 is coplanar with the exposed surface of the heat release portion 34a.

In re claim 5, Kim’924 discloses (e.g. FIG. 9) wherein the exposed surface of the heat release portion 34a comprises a plurality of exposed surfaces disposed to be spaced apart.

In re claim 7, Kim’924 discloses (e.g. FIG. 9) wherein a step is formed on a side surface of the heat radiating portion 30 (step formed between sidewall of 32 and 34a).

In re claim 9, Kim’924 discloses (e.g. FIG. 9) wherein the heat radiating portion further comprises a protrusion 35 (bonding layer 35 (labeled in FIG. 1) may be considered to be a part of the heat radiating portion, ¶ 75) protruding from another surface of the heat transfer portion 30 and bonded to the heating element 1a, and wherein the protrusion 35 has an area smaller than the area of the heat transfer portion 32.

In re claim 12, Kim’924 discloses (e.g. FIG. 9) further comprising: an “element” mounted on the first surface of the substrate 10 (no particular “element” claimed that would distinguish over wiring pattern on the first surface of the substrate 10), wherein at least a portion of the element (e.g. wiring overlapping 32) is disposed to face a lower surface of the heat transfer portion 32.

In re claim 13, Kim’924 discloses (e.g. FIG. 9) further comprising a heat diffusion portion (e.g. peripheral 34a) protruding from the one surface of the heat transfer portion 32, and disposed along a circumference of the heat release portion (center 34a).

In re claim 14, Kim’924 discloses (e.g. FIGs. 9-10) wherein the signal transmission portion 20 comprises a connection conductor 23 having one end connected to the substrate 10, and another end connected externally through a connection terminal 24; and an insulating portion 50 embedding the connection conductor 23 in the insulating portion 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’924 as applied to claim 9 above, and further in view of Kim et al. US 2019/0051612 A1 (Kim’612, cited in IDS filed 12/09/2021).
In re claim 10, in an alternative interpretation, Kim’924 teaches a bonding layer 35 between the heating element 1a and the heat radiating portion 30. Kim’924 does not explicitly disclose the heat radiating portion comprises a protrusion protruding from another surface of the heat transfer portion 32 and bonded to the heating element, wherein the protrusion has an area smaller than the area of the heat transfer portion 32 and a bonding surface of the protrusion that is bonded to the heating element 1a has an area smaller than an area of the one surface of the heating element 1a. Kim’924 teaches the bonding layer 35 may be a resin or metal layer (¶ 74-75).
Kim’612 teaches (e.g. FIG. 2A) a semiconductor device package comprising a heat spreading layer 110 bonded to a chip 140A via a bonding layer 150, wherein the heat spreading layer 110 further includes protrusion 210 protruding from the lower surface of the heat spreading layer 110 and bonded, wherein the protrusion 210 has an area smaller than the area of the heat spreading layer 110, and wherein a bonding surface of the protrusion 210 that is bonded to the chip 140A has an area smaller than an area of the surface of the chip 140A. Kim’612 teaches the inclusion of additional thermally conductive pillar 210 protruding from the heat spreading layer 110 allows heat generated from the chip 140A to be more rapidly transmitted to the heat spreading layer to enhance heat dissipation performance (¶ 34). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form thermally conductive protruding pillar embedded in Kim’924’s bonding layer 35 and attached to the heat transfer portion 320 to provide enhanced heat dissipation as taught by Kim’612. 

In re claim 11, Kim’612 (FIG. 2A) further comprising: a bonding layer 150 interposed between the heating element 140A and the protrusion 210, wherein at least a portion of the bonding layer 150 is disposed in a stepped space formed by a difference in area between the protrusion 210  and the one surface of the heating element 140A.


Claims 1-2, 4, 7, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0051612 A1 (Kim’612, cited in IDS filed 12/09/2021) in view of Fujita et al. JP 2008-042063 (cited in IDS filed 5/3/2021).

    PNG
    media_image2.png
    499
    729
    media_image2.png
    Greyscale

In re claim 1, Kim’612 discloses (e.g. FIGs. 2A-2B) an electronic device module, comprising: 
a substrate 180; 
a heating element 140A mounted on a first surface of the substrate 180; 
a heat radiating portion 110 coupled to one surface of the heating element 140A; 
a signal transmission portion 120 mounted on the first surface of the substrate 180 and configured to electrically connect the substrate 180 externally (see FIG. 5); and 
a sealing portion 170 sealing the heating element 140, the heat radiating portion 110, and the signal transmission portion 120; and
connection terminals (including 530 shown in FIG. 5 and 120A shown in FIG. 8) configured to electrically connect the signal transmission portion 120B (FIG. 8B) externally,
wherein the heat radiating portion 110 comprises: 
a heat transfer portion 110 having an area larger than an area of the heating element 140A and having an exposed surface coplanar with an external surface of the sealing portion 170,
wherein the connection terminals 530,120A (FIGs. 5 & 8) each comprise a first connection terminal 120A (FIG. 8B) disposed in the sealing portion 170 and bonded to the signal transmission portion 120B, and a second connection terminal 530 (FIG. 5) disposed externally of the sealing portion 170 and bonded to the first connection terminal 120A.
Kim’612 does not explicitly disclose the heat radiating portion 110 further comprise a heat release portion protruding from one surface of the heat transfer portion, the heat release portion having an area smaller than the area of the heat transfer portion and having an exposed surface coplanar with an external surface of the sealing portion.
However, Fujita teaches (FIG. 5) a semiconductor device package comprising a chip 16 mounted on a wiring board 11 and further comprising a heat dissipating element 13 attached to the chip 16 and having an exposed surface that is coplanar with an external surface of a sealing body 12, wherein the heat dissipating element 13 comprises a lower portion (corresponding to claimed “heat transfer portion”) having an area larger than an area of the chip 16 and an upper portion (corresponding to the claimed “heat release portion”), the upper (heat release) portion having an area smaller than the area of the lower (heat transfer portion) due the level difference 13a, and the upper (heat release) portion having an exposed surface coplanar with an external surface of the sealing body 12. Fujita teaches the shape of the heat dissipating element 13 is designed to include a level difference 13a for improving bond with the sealing body 12.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kim’612’s heat spreading element 110 to have a stepped structure as taught by Fujita to strengthen bond with the sealing layer 170.

In re claim 2, Kim’612 teaches the heat transfer portion 110 is formed in a flat pate shape or a block shape, and is formed of a metal material (¶ 20). Fujita discloses (e.g. FIG. 5) wherein the heat transfer portion (lower portion of 13 below 13a) is formed in a flat plate shape or a block shape, and is formed of Cu.

In re claim 4, Kim’612 discloses (e.g. FIGs. 5 & 8) wherein a bonding surface of the first connection terminal 120A and the second connection terminal 520 is coplanar with the exposed surface of the heat release portion 110.

In re claim 7, Fujita discloses (e.g. FIG. 5) wherein a step 13a is formed on a side surface of the heat radiating portion 13.

In re claim 9, Kim’612 discloses (e.g. FIGs. 2A-2B) wherein the heat radiating portion 110 further comprises a protrusion 210 protruding from another surface of the heat transfer portion 110 and bonded to the heating element 140A, and wherein the protrusion 210 has an area smaller than the area of the heat transfer portion 110.

In re claim 10, Kim’612 discloses (e.g. FIGs. 2A-2B) wherein a bonding surface of the protrusion 210 that is bonded to the heating element 140A has an area smaller than an area of the one surface of the heating element 140A.

In re claim 11, Kim’612 discloses (e.g. FIG. 2A) further comprising: a bonding layer 150 interposed between the heating element 140A and the protrusion 210, wherein at least a portion of the bonding layer 150 is disposed in a stepped space formed by a difference in area between the protrusion 210 and the one surface of the heating element 140A.

In re claim 12, Kim discloses (e.g. FIGs. 2A-2B) further comprising: an element 130 mounted on the first surface of the substrate 180, wherein at least a portion of the element 130 is disposed to face a lower surface of the heat transfer portion 110.

In re claim 14, Kim discloses (e.g. FIGs. 2A-2B & 5) wherein the signal transmission portion 120 comprises a connection conductor 120 having one end connected to the substrate 180, and another end connected externally through a connection terminal 530; and an insulating portion 170 embedding the connection conductor 120 in the insulating portion 170.

Response to Arguments
Applicant's arguments filed  7/28/2022 have been fully considered but they are not persuasive. 
Regarding Kim’924, Applicant argues “the first connection terminal and the second connection terminal are separate and distinct from the signal transmission portion” and would not be taught by elements 23 and 24 of Kim’924 because the same element of Kim’924 cannot corresponds to the claimed “signal transmission portion”, “first connection terminal”, and “second connection terminal”, and that the lower portion of the conductive member 23 is not “bonded to” the upper portion of the conductive member 23 (Remark, pages 5-10).
This is not persuasive. Firstly, no particular “separate and distinct” structure has been claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, no specific “signal transmission portion”, “first connection terminal”, and “second connection terminal” have been claimed that would structurally distinguish over an upper portion of conductive element 23, a lower portion of conductive element 23, and conductive element 24 respectively, as annotated in FIG. 9 below. In such interpretation, the upper portion of conductive element 23 is separate and distinct from the lower portion of conductive element 23. More specifically, the upper and lower portions are “separate” portions of the conductive member 23 and they are further “distinct” since they each correspond to a distinct portion of the conductive member 23 occupying a “distinct” region of space.

    PNG
    media_image1.png
    562
    1315
    media_image1.png
    Greyscale

Furthermore, the upper portion of conductive member 23 is physically “bonded” to the lower portion of the conductive member 23.
No particular “signal transmission portion”, “first connection terminal”, and “second connection terminal” have otherwise been claimed to structurally distinguish over Kim’924 as applied. As such, Kim’924 teaches a first connection terminal (corresponding to the lower portion of 23) disposed in the sealing portion 50 and “bonded” (physically) to the signal transmission portion (corresponding to the upper portion of 23), and a second connection terminal 24 disposed externally of the sealing portion 50 and bonded to the first connection terminal (lower portion of 23).

Regarding Kim’612, Applicant argues terminal 530 is separated from 120A by 120B and is not bonded to element 120A (Remark, pages 10-12).
This is not persuasive. Applicant appears to have mistaken the orientations of the device structure shown in FIG. 8B vs that shown in FIGs. 2A-2B and 5. More particularly, the structure in FIG. 8B is prior to flip over to the state shown in FIGs. 2A,2B or 5. Therefore, the orientation is inverted between FIG. 8B and FIGs. 2A,2B or 5. Element 120A shown below 120B in FIG. 8B is inverted and flipped in FIGs. 2A,2B and 5 such that 120A is above 120B in FIGs. 2A,2B and 5. This is further evidenced by the position of 120A being laterally adjacent to 210 in FIG. 8B. Furthermore, 120A is concurrently formed with 210 (¶ 69). Therefore, portion 120A is necessarily positioned at the same level as 210. FIGs. 2B and 5 as annotated below show the correct location of portion 120A relative to 120B as described by Kim’612.

    PNG
    media_image3.png
    547
    700
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    312
    560
    media_image4.png
    Greyscale

As such, Kim’612 teaches a first connection terminal 120A disposed in the sealing portion 170 and bonded to the signal transmission portion 120B, and a second connection terminal 530 (FIG. 5) disposed externally of the sealing portion 170 and bonded to the first connection terminal 120A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0195667 A1 teaches (FIG. 6A-6C) a package comprising a heat spreader 624 attached to chip 421, the heat spreader having a heat slug 626 protruding on the lower surface and a notched upper portion 625.
US 2001/0000924 A1 teaches (FIG. 2) heat sink with raised protrusion 203 for locking to mold 204
US 2006/0113663 A1 teaches a heat stud of stacked chip.
US 2016/0379935 A1 teaches (FIG. 27) heat sink 614 having bottom protrusions 624
US 2020/0144192 A1 teaches a semiconductor package with a heat dissipation element 185 (FIGs. 13-16)
US 2020/0402883 A1 teaches a semiconductor package with a heat spreader 150 (FIG. 2)
US 2021/0043536 A1 teaches a heat spreader 140 having stepped shape
US 2021/0104446 A1 teaches a heat spreader 140 (FIG. 11)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815